PER CURIAM.
In this bar disciplinary action the referee has recommended that William T. Mayo be found guilty of violating Disciplinary Rule 7-102(A)(3). This recommendation followed a finding that, without any plausible reason or justification, Mayo concealed or knowingly failed to disclose trust instruments which were necessary “muniments of title” and which he was required by law to reveal. Finding that Mayo’s actions were not of a serious nature, but noting that Mayo’s obstinate refusal to do what he was clearly required to do caused needless legal expense, the referee recommended that William T. Mayo be publicly reprimanded by this Court. We accept and adopt the referee’s report and recommendation and, by publication of this opinion, reprimand Mr. Mayo for his failure to perform his legal duty.
Costs in the amount of $618.98 are assessed against William T. Mayo.
It is so ordered.
BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.
EHRLICH, J., concurs with an opinion.
ADKINS, A. C. J., dissents.